Exhibit 10.17

 

William F. Murdy

 

COMFORT SYSTEMS USA, INC.
2000 Equity Incentive Plan

 

Restricted Stock Award Agreement

 

Comfort Systems USA, Inc.
777 Post Oak Blvd, 5th Floor
Houston, TX  77056

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from Comfort Systems USA, Inc., a Delaware corporation (the
“Company”) under the 2000 Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.               Effective Date.  This Agreement shall take effect as of June 8,
2004, which is the date of grant of the Award.

 

2.               Shares Subject to Award.  The Award consists of 100,000 shares
(the “Shares”) of common stock of the Company (“Stock”).  The undersigned’s
rights to the Shares are subject to the restrictions described in this Agreement
and the Plan (which is incorporated herein by reference with the same effect as
if set forth herein in full) in addition to such other restrictions, if any, as
may be imposed by law.

 

3.               Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein and in the Plan with respect to such Share.

 

4.               Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

 

5.               Forfeiture Risk.  Except as provided in Section 7(b) of this
Agreement, if the undersigned ceases to be employed by the Company and its
subsidiaries for any reason, including death, any then unvested Shares acquired
by the undersigned hereunder shall be immediately forfeited.  The undersigned
hereby (i) appoints the Company as the attorney-in-fact of the undersigned to
take such actions as may be necessary or appropriate to effectuate a transfer of
the record ownership of any such shares that are unvested and forfeited
hereunder, (ii) agrees to deliver to the Company, as a precondition to the
issuance of any certificate or certificates with respect to unvested Shares
hereunder, one or more stock powers, endorsed in blank,

 

--------------------------------------------------------------------------------


 

with respect to such Shares, and (iii) agrees to sign such other powers and take
such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

6.               Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  The undersigned agrees that the
Company may give stop transfer instructions to the depository to ensure
compliance with the provisions hereof.

 

7.               Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 7 and applicable provisions of
the Plan, as follows:

 

(a)          If the Committee determines that, for the period from July 1, 2004
through June 30, 2005, the Company did not have positive earnings from its
continuing operations, all as determined and reported in accordance with
generally accepted accounting principles in the Company’s regularly prepared
financial statements, Employee shall immediately and irrevocably forfeit all of
the Shares.

 

(b)         If and only if the positive earnings goal in Section 7(a) has been
achieved, and provided that the undersigned is then, and since the date of grant
has continuously been employed by the Company or its subsidiaries, then the
Shares shall vest as follows:

 

33,333 Shares on August 5, 2005;

 

an additional 33,333  Shares on June 8, 2006; and

 

an additional 33,334  Shares on June 8, 2007.

 

provided, however, that, not withstanding (a) or (b) above, any unvested Shares
that have not earlier been forfeited shall vest immediately in the event of (i)
a “Change in Control” as defined in the Employment Agreement dated June 27, 2000
between the undersigned and the Company (the “Employment Agreement”) or (ii) the
termination by the Company of executive without cause as defined in the
Employment Agreement.

 

8.               Legend.  Any certificates representing unvested Shares shall be
held by the Company, and any such certificate shall contain a legend
substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2000 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS USA,
INC.

 

2

--------------------------------------------------------------------------------


 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

 

9.               Dividends, etc..  The undersigned shall be entitled to (i)
receive any and all dividends or other distributions paid with respect to those
Shares of which he is the record owner on the record date for such dividend or
other distribution, and (ii) vote any Shares of which he is the record owner on
the record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited to the Company if and when the associated share is so forfeited;  and
further provided, that the Administrator may require that any cash distribution
with respect to the Shares other than a normal cash dividend be placed in escrow
or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

10.         Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable company policies and the requirements of
federal and state securities laws.

 

11.         Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.               The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

 

b.              The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his paying to the Company in cash (or by
such other means as may be acceptable to the Company in its discretion,
including, if the Committee so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ William F. Murdy

 

 

William F. Murdy

 

 

 

 

 

 

 

The foregoing Restricted Stock

 

 

Award Agreement is hereby accepted:

 

 

 

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

 

 

 

By

/s/ William George

 

 

 

 

 

 

 

 

 

Name:

William George

 

 

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

4

--------------------------------------------------------------------------------